DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 3/18/2021 has been entered and made of record.  Claims 1-20 are pending in this application.  Claims 14-20 are new.



Amendments to the Claims

Claims 1-6, and 10-13 have been amended.



   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 12/21/2020:

Harada et al. (US 20120127492 A1 “Harada”
Kinoshita (US 2013/0250366 A1) “Kinoshita”


The Applicant’s arguments, on pages 8-14 of the Remarks section filed on 3/18/2021 are fully considered, with respect to independent claims 1, 12, and 13 and dependent claims therefrom.   In the 12/21/2020 Non-Final rejection, Kinoshita was relied upon to teach that the latent image data could be extracted using infrared light from the print data after the latent image imbedded data had been added to the print data.  The Applicant has amended the independent claims 1, 12, and 13 to extract the latent or background image data from print data which is later to be composited and rendered.  As amended, Harada teaches extracting image data from print data “the image input unit 42 reads out image data stored in advance” [0053].




Regarding claims 1, 12, and 13:

The Applicant argues: Kinoshita does not describe or reasonably suggest “extracting at least one of latent image information and background information from print data”.  12/21/2020 Office Action at page 4. 

The Examiner responds: The 12/21/2020 Office Action at page 4 cites: “extracting at least one of latent image information and background information from the print data”.  In the context of the 12/21/2020 Office Action “the print data” is print data which has already been composited with an embedded latent image to the print data.  Kinoshita was relied upon in the 12/21/202 Office Action to extract the already embedded latent image after printing using an infrared light source.  Nonetheless, in view of the Applicants amendment Harada teaches extracting image data from print data “the image input unit 42 reads out image data stored in advance” [0053].  Furthermore, Kinoshita teaches: “a latent image generating unit 202, a background image generating unit 203” [0036] in which latent and background images are extracted from print data; although not relied upon in this Office Action.



The Examiner responds:  Harada teaches “the image input unit 42 reads out image data stored in advance” [0053] where the background image can be “arbitrary images such as photos and graphics” [0055] and a latent image [0058].
 

Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-20 are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Harada et al. (US 2012/0127492 A1) “Harada”.

Claim 1:  Harada teaches:  An image processing apparatus ("IMAGE PROCESSING APPARATUS" [TITLE]), comprising: processing circuitry ("HOST COMPUTER 31" including “CPU” [FIG. 3]) configured to: extract a first background image (The image input unit 42 inputs image data as a counterfeit suppression target [0051]" unicolor image data can be input, as shown in FIG. 12A … Alternatively, image data formed using a plurality of colors may be input, as shown in FIG. 12E" … “and arbitrary images such as photos and graphics can be applied” [0054]-[0055])  or a first latent image ("the latent image data includes a text portion "Original" and line image portions (indicated by hatching in FIG. 12B)" [0058]) from print data ("the image input unit 42 reads out image data" [0053].  The image data is data which is to be printed as print data.): generate a latent-image-embedded image by one of:  in a case that the first background image is extracted without the first latent image, compositing the first background image with a second latent image; in a case that the first latent image is exacted without the first background image, compositing the first latent image with a second background image; and in a case that both the first latent image and the first background image are extracted, compositing the first latent image with the first background image ("discrimination image 15 includes a first region as a background portion, a second region as a text portion "Original",  [0035].  Where the latent image data includes the text portion “Original” [0058].  Both the first background and a first latent image “Original” are extracted and composited.); add the latent-image-embedded image to the print data to generate modified print data (“the discrimination image data generating unit 44 inputs the image data and latent image data, generates discrimination image data with reference to color information [0060]".  The discrimination image data includes the latent image data and the background image data.); and output the modified print data for printing ("outputting print image data to a printing unit which prints an image by applying a printing material to a printing medium" [0009] by way of the “DISCRIMINATION IMAGE OUTPUT UNIT 45” as shown in FIG. 4.).

Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 8: The image processing apparatus according to claim 1, wherein the print data is raster image data (“a raster scan order” [0077] of Harada.  The print data is rasterized.).

Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 12: The method of claim 12 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 1. Claim 12 is rejected in a similar manner to claim 1.


Claim 13: The non-transitory storage medium of claim 13 has been analyzed in view of the “non-transitory computer-readable storage medium” of Harada [Claim 7] and further in view of claim 1. Claim 13 is rejected in a similar manner to claim 1.
Therefore, the Applicant’s claimed invention would have been anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-5, 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2012/0127492 A1) “Harada”.
 
Claim 2: Harada teaches: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to extract the first latent image from the print data in accordance with area information (The latent image shown in “1802” of FIG. 18 is included within the area information of "1801" of FIG. 18 as described in [0133].).
The latent image of Harada can be modified to include the latent image within an area of the background image.



Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 15.  The method of claim 15 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 2.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
Claim 3: Harada teaches: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to extract the first background image from the print data in accordance with area information (The background image shown in “1801” of FIG. 18 is included within the area of the concert ticket 1800 as described in [0133].).



The motivation for the modification is provided by Harada to have “an image which cannot be visually recognized … under ordinary light but can be easily recognized … using … infrared light. [0004].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 16.  The method of claim 16 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 3.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


 Claim 4: Harada teaches: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to extract the first latent image using color information ("four basic color component inks," [0039].  Latent ink table [0129] as shown in FIG. 19) from the print data in accordance with area information (The latent image shown in “1802” of FIG. 18 is included within the area information of "1801" of FIG. 18 as described in [0133].).

The latent image of Harada can be modified to position a color latent image within an area of the background image.

The motivation for the modification is provided by Harada to have “an image which cannot be visually recognized … under ordinary light but can be easily recognized … using … infrared light. [0004].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 17.  The method of claim 17 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 4.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 

Claim 5: Harada teaches: The image processing apparatus according to claim 1, wherein the processing circuitry is configured to extract the first background using color information ("four basic color component inks," [0039].  “Image data formed using a plurality of colors may be input, as shown in FIG. 12E” [0054]) from the print data in accordance with area information (The background image shown in “1801” of FIG. 18 is included within the area of the concert ticket 1800 as described in [0133].)

   The background image of Harada can be modified to position a background image having colors within an area of the concert ticket.

The motivation for the modification is provided by Harada to have “an image which cannot be visually recognized … under ordinary light but can be easily recognized … using … infrared light. [0004].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected

Claim 18.  The method of claim 18 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 5.




Claim 7: The image processing apparatus according to claim 1, wherein the print data is data described in a page description language (a printer driver on the host computer generates PDL data” [0133] of Harada.  The print data is in a PDL page description language format).
 
The print data of Harada can be modified to be in a variety of formats including a PDL format.
The function of using a PDL format for print data is known by a person having ordinary skill in the art.
The results of using a PDL document format for print data would have been predictable.
It would be obvious to use a PDL format for print data to allow a variety of document formats; each optimal for a specific application.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
 Claims 6, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2012/0127492 A1) “Harada” in view of Kinoshita (US 2013/0250366 A1) “Kinoshita”.


Claim 6: Harada teaches: The image processing apparatus according to claim 1,

Harada does not explicitly teach:  wherein the processing circuitry is configured to delete the extracted first latent image from the print data.
However, Kinoshita teaches: wherein the processing circuitry is configured to delete the extracted first latent image from the print data (“dots "b" of the latent image are not placed” [0060] of Kinoshita. The extracted latent image information is deleted from areas.).
The background image and latent image to create the latent-image-embedded image of Harada can be modified by Kinoshita to delete latent image at dot positions to make the latent image less visible when viewed by non-infrared light.
The motivation for the combination is provided by Kinoshita “to add invisible information to an original under circumstances where special toners are not usable“ [0011].

Claim 19.  The method of claim 19 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 6.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 14: Harada teaches: The image processing apparatus according to claim 1.  Harada does not explicitly teach: wherein the processing circuitry is configured to delete the extracted first background image from the print data.
However Kinoshita teaches: wherein the processing circuitry is configured to delete the extracted first background image from the print data ("background image dots" placed in the pixels "c" do not include the K color component." [0062]. The extracted background image is deleted from areas of the print data.).
The background image to create the latent-image-embedded image of Harada can be modified by Kinoshita to delete the background image at dot positions to make the latent image less visible when viewed by non-infrared light.
[0011].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 20.  The method of claim 20 has been analyzed in view of the method of Harada “CONTROL METHOD” [TITLE] and further in view of claim 14.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2012/0127492 A1) “Harada” in view of Kogusuri (US 2015/0078769 A1) “Kogusuri”.

 Claim 9: Harada teaches: The image processing apparatus according to claim 1, 

 However Kogusuri teaches: wherein the print data is portable document format data (“while a job definition format (JDF) is used as the print attribute information, the print attribute information is not limited thereto. In addition, the document data may be converted into a PDL such as PostScript or may remain in the PDF format if the DFE 10 corresponds thereto” [0061]. The PDF is a portable document format for data.).
The digital data from the document of Harada can be modified to include data in a portable document format for processing.
Harada teaches using print data to form images.
Kogusuri teaches that the print data to form images can be in portable document
format.
The function of using a portable document format for print data is known by a person having ordinary skill in the art.
The results of using a portable document format for print data would have been predictable.
It would be obvious to substitute a portable document format for print data to allow a variety of document formats each optimal for a specific application.
.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 20120127492 A1) “Harada” in view of Sakai (US 2018/0239282 Al) “Sakai”.
  
Claim 10: Harada does not explicitly teach a printing system, however, Sakai teaches a printing system as shown in FIG. 1.

The printer of Harada [FIG. 17] can be modified by Sakai to be part of a printing system.
The printer of Harada can be modified by Sakai to include the printer into a system.
The motivation for the combination is provided by Sakai to provide a system capable of rendering an image on a document which is “seeable when irradiated with light at a specific wavelength” [0003] for security information on a document which is viewable under infrared light and not visible under natural light [0014].
The combination of Harada and Sakai teach: The printing system, comprising: the image processing apparatus (IMAGE PROCESSING APPARATUS [TITLE] of Harada) according to claim 2; and an information processing apparatus ("terminal apparatus 20" [0023] of Sakai.) including second processing circuitry (second processing circuitry is inherent in the terminal apparatus because images are processed using the terminal) configured to interpret the print data  and output, via a print preview screen for selection by a user, an area to be concealed as the first latent image ("a screen illustrated in FIG. 8, for example, is displayed to request the user to confirm the designated color" [0060] ‘TO ADD SECURITY INFORMATION TO IMAGE ...” [FIG. 8] of Sakai. The security Information Is the latent Image Information which Is previewed for confirmation by the user.), wherein the processing circuitry of the image processing apparatus is configured to extract the first latent image in accordance with area information indicating the area selected with the second processing circuitry of the information processing apparatus ("the user interface device 43 receives designation of a color to which security information is to be added (step SI01). In the description herein, a round image 51 in the image example illustrated in FIG. 7 is selected as an image to which security information is to be added" [0066]. “The round image 51 is in the designated color, and therefore is formed using the IR toner” [0070]. “an image formed using the IR toner may be added as security information to a specific image at a specific location.” [0073]. The IR toner forms the latent image and is placed at a specific location (in a selected area) of Sakai.).



  
Claim 11: Harada does not explicitly teach a printing system, however, Sakai teaches a printing system as shown in FIG. 1.

The printer of Harada [FIG. 17] can be modified by Sakai to be part of a printing system.
The printer of Harada can be modified by Sakai to include the printer into a system.
The motivation for the combination is provided by Sakai to provide a system capable of rendering an image on a document which is “seeable when irradiated with light at a specific wavelength” [0003] for security information on a document which is viewable under infrared light and not visible under natural light [0014].
The combination of Harada and Sakai teach: A printing system, comprising: the image processing apparatus (IMAGE PROCESSING APPARATUS [TITLE] of Harada) according to claim 3; and an information processing apparatus ("terminal apparatus 20" [0023] of Sakai.)  including second processing circuitry (second processing circuitry is inherent in the terminal apparatus because images are processed using the terminal) configured to interpret the print data and output, via a print preview ("The user interface device 43 performs a display process for the user on the basis of control performed by the controller 42, and receives an instruction, setting, etc. from the user.”' [0049] for a “BACKGROUND IMAGE (CMY) “security information is to be added and a background image are printed as superposed on each other” [0014] of Sakai. The area of the background image is defined since it is superposed with the security image which is previewed (Please refer to claim 10)), wherein the processing circuitry of the image processing apparatus is configured to extract the first background image in accordance with area information indicating the area selected with the second processing circuitry of the information processing apparatus  (The background image information in FIG, 14 is aligned area-wise relative to the security information shown as a latent image “1 2 3 4 5” of Sakai.).

  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Relevant Prior Art

Prior Art which is relevant, but not relied upon in this Office Action:

•    Eschbach (US 2009/0262400) shows an imbedded image “Infrared Mark” as a virtual image on a background image of a house “101” in FIG. 1 where the “Infrared Mark” is viewable under infrared light “107” and the infrared mark is not viewable under normal visible light “103”.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675